300 F.3d 1158
Gary E. GISBRECHT, Plaintiff-Appellant,v.Jo Anne B. BARNHART,* Commissioner of the Social Security Administration, Defendant-Appellee.Barbara A. Miller, Plaintiff-Appellant,v.Jo Anne B. Barnhart,* Commissioner of the Social Security Administration, Defendant-Appellee.Nancy Sandine, Plaintiff-Appellant,v.Jo Anne B. Barnhart,* Commissioner of the Social Security Administration, Defendant-Appellee.Donald L. Anderson, Plaintiff-Appellant,v.Jo Anne B. Barnhart,* Commissioner of the Social Security Administration, Defendant-Appellee.
No. 99-35496.
No. 99-35497.
No. 99-36038.
No. 99-36131.
United States Court of Appeals, Ninth Circuit.
August 26, 2002.

Ralph Wilborn, Ralph Wilborn & Etta L. Wilborn, P.C., Etta L. Wilborn, Etta L. Wilborn, P.C., Tucson, AZ, for Plaintiff-Appellant.
William W. Youngman, AUSA, Portland, OR, Charlotte M. Connery-Aujla, Baltimore, MD, Lucille G. Meis, Seattle, WA, for Defendant-Appellee.
On Remand from the United States Supreme Court.
Before: HALL, RYMER, and GRABER, Circuit Judges.
ORDER
The mandate is hereby recalled for purposes of disposition.
The Supreme Court of the United States has reversed our decision concerning the method for calculating attorney fees in cases of this kind and has remanded the matter for further proceedings. Gisbrecht v. Apfel, 238 F.3d 1196 (9th Cir.2000), reversed and remanded by Gisbrecht v. Barnhart, ___ U.S. ___, 122 S. Ct. 1817, 152 L. Ed. 2d 996 (2002). We, in turn, remand the matter to the district court to conduct such further proceedings as may be appropriate in the light of the Supreme Court's opinion. We consolidated these cases for the purpose of our earlier opinion but, because individualized consideration of each case is required, will return each case to its respective judge.
REVERSED and REMANDED.



Notes:


*
 Jo Anne B. Barnhardt is substituted for her predecessor as Commissioner of the Social Security Administration. Fed. R.App. P. 43(c)(2)